Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19         PageID.471    Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA and THE
STATE OF MICHIGAN ex rel. GEORGE
KARADSHEH, and GEORGE
KARADSHEH, individually,


                   Plaintiffs,            Case No. 2:13-cv-13333
                                          Honorable Denise Page Hood
             v.                           Magistrate Judge David R. Grand

FARID FATA, M.D.; MICHIGAN
HEMATOLOGY-ONCOLOGY,
P.C., et al.,

               Defendants.
__________________________________/

                  UNITED STATES’ REPLY IN SUPPORT OF
                  ITS MOTION TO DISMISS CROSS-CLAIM

      The government has moved to dismiss relator George Karadsheh’s cross-

claim against the United States because, as a matter of law, he cannot demonstrate

that he is entitled under the False Claims Act to a share of an alternate remedy.

Specifically, (1) he did not plead allegations in a qui tam complaint that were the

subject of an alternate remedy, and (2) even if he had intimated such allegations,

he did not do so with the particularity required by Federal Rule of Civil Procedure

9(b). Therefore, controlling Sixth Circuit law precludes his recovery. See United

States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 641–43, 645–46,


                                          1
Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19          PageID.472    Page 2 of 6



650–51, (6th Cir. 2003) (“Bledsoe I”); United States ex rel. Bledsoe v. Cmty.

Health Sys., Inc., 501 F.3d 493, 521–23 (6th Cir. 2007) (“Bledsoe II”); see also

Rille v. PricewaterhouseCoopers LLP, 803 F.3d 368, 372–74 (8th Cir. 2015).

I.    Karadsheh ignores the controlling Sixth Circuit case law that bars his
      cross-claim

      In Karadsheh’s response, there is no mention of Bledsoe II or Rille, and there

is only a passing reference to Bledsoe I. (See Dkt. # 51, PgID 467). This is so

despite the government providing a lengthy comparison between the facts of this

case and the facts in Bledsoe II. (Dkt. # 49, PgID 459–60). Instead, Karadsheh

argues that “the Court has already held that [the government’s first] argument fails,

and that Relator is entitled to draw from information disclosed to the Government

… outside the four corners of the Complaint.” (Dkt. # 51, PgID 465). But when the

Court issued its Order reopening this case, it did so after applying the catch-all

provision of Federal Rule of Civil Procedure 60(b)(6). (Dkt. # 47, PgID 424). Now

that the case has been reopened and the government has filed its motion to dismiss,

the Court must now determine whether there is a legal basis for Karadsheh’s cross-

claim under Rule 12(b)(6).

      Karadsheh also paraphrases one of the government’s arguments as

“Crittenton is not named in Relator’s complaint prior to the self-disclosure,” (Dkt.

# 51, PgID 468), but that is not the government’s position. Rather, the

government’s first argument is that there are no allegations about illegal financial
                                           2
Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19          PageID.473     Page 3 of 6



relationships between Crittenton and Fata anywhere in Karadsheh’s three qui tam

complaints. And based on the Court’s own findings, as well as its citation to

controlling Sixth Circuit law, there is no legal basis for Karadsheh’s claims: “The

Court finds that Karadsheh did not notify the Government of any illegal financial

relationship between Crittenton and Fata in any of its pleadings in this case.” (Id. at

PgID 426, 425).

      In an apparent attempt to steer the Court in the wrong direction—away from

controlling case law and towards the immaterial, alleged disclosures made outside

of his three qui tam complaints—Karadsheh argues that “Crittenton’s self-

disclosures would not have happened but for the initiation of Relator’s qui tam law

suit [and] the information subsequently provided by Relator throughout the

Government’s investigation ….” (Dkt. # 51, PgID 466). This theory has been

referred to as the “catalyst theory,” and courts have rejected it as contrary to the

explicit statutory language of the False Claims Act. See Rille, 803 F.3d at 374

(addressing the argument that relators “‘were the catalyst leading to the

Government’s settlement,’” and holding that “The Act does not provide for an

award to relators from the proceeds of settlements that ‘resulted from’ the claim or

were ‘caused by’ the claim; relators are limited to a percentage of ‘proceeds of the

… settlement of the claim.’”).

      Karadsheh also claims “it does not appear that the Government seriously


                                           3
Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19        PageID.474    Page 4 of 6



disputes the facts alleged and whether Relator communicated with the Government

… exposing problematic financial arrangements between Crittenton and Fata ….”

(Dkt. # 51, PgID 466–67). This is not true. The government does indeed dispute

Karadsheh’s claims. (See Govt.’s Resp. to Mot. to Reopen, Dkt. # 44, PgID 358–

61) (addressing the alleged disclosures made by Karadsheh outside of the

complaints). But because this is a motion to dismiss under Rule 12(b)(6), it does

not matter what the government thinks; the Court must accept all well-pleaded

factual allegations as true. Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 511–12

(6th Cir. 2001).

II.   Karadsheh’s intended discovery plans justify dismissing this case

      As a matter of law, as noted above, Karadsheh’s cross-claim should not

proceed. Karadsheh’s proposed discovery plan, however, exposes why the equities

also favor the government. Karadsheh wants to hamstring government resources by

demanding “significant discovery and exchanges … including review of

governmental investigative notes … [and] review of documents and computer files

….” (Dkt. # 51, PgID 465). From the government’s perspective, Karadsheh has

already received more discovery than he was due. (See Dkt. # 44, PgID 360–61)

(summarizing the materials already provided to Karadsheh in an effort to avoid

motion practice with the Court). In addition, should this case proceed past the

dismissal stage, because of Karadsheh’s ambitious perspective on discovery, it is


                                         4
Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19        PageID.475     Page 5 of 6



likely the parties will be engaged in discovery disputes before the Court, further

burdening judicial and governmental resources.

      More importantly, however, now that the case has been reopened and the

Court is evaluating the government’s motion under a different standard, there is no

reason to permit Karadsheh to continue pursuing relief for which the law does not

provide. No further discovery should be had, and no further governmental or

judicial resources should be taxed. Respectfully, the United States submits that the

Court should apply controlling Sixth Circuit law and dismiss this case.


                                       Respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       /s/Brandon C. Helms
                                       Brandon C. Helms
                                       Assistant United States Attorney
                                       211 W. Fort Street, Suite 2001
                                       Detroit, Michigan 48226
                                       Phone: (313) 226.9639
Dated: June 27, 2019                   Email: Brandon.Helms@usdoj.gov




                                          5
Case 2:13-cv-13333-DPH-DRG ECF No. 52 filed 06/27/19         PageID.476     Page 6 of 6



                         CERTIFICATION OF SERVICE

      I hereby certify that on June 27, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system, which will send

notification to all counsel of record.




                                         /s/Brandon C. Helms
                                         Brandon C. Helms
                                         Assistant United States Attorney




                                           1
